Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because an abstract should avoid using phrases which are implied, such as “The subject matter discloses…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
a)  on page 6, line 24, phrase “to a medical machine, such as robot surgery” (it appears that “robot surgery” should be –a surgical robot—);
b)  on page 7, line 11, “3 camera module” should be –3 camera modules--;
c) on page 10, last line, “viewing filed” should be –viewing field--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 11, “comprises” should be “comprising”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,191,422 in view of Suzushima et al. (US 2007/0135684, hereinafter “Suzushima”).
Claims 1-11 of U.S. Pat. No. 11,191,422 cover the limitations of claims 1-2 and 4-11 of this application except for recitation of a video receiving system comprising one or more display devices and a wireless receiver, wherein the video receiving system is configured to wirelessly receive and synchronize images captured by the two or more camera modules, process the images into video and display the video on the one or more display devices.  As is known in the art, wirelessly transmitted video images are typically received by a wireless receiver for display.  Suzushima is just one of numerous references that teach, in a similar wireless imaging system, to provide a video receiving system (wireless receiving device 2/display device 4, Figs.1,5) for receiving, synchronizing, processing and displaying the images from the multiple camera sensors ([0020],[0049]-[0051]).  It would have been obvious to one of ordinary skill in the art to have provided the necessary apparatus to utilize the wirelessly transmitted images, and particularly to provide a video receiving system for receiving, synchronizing, processing and displaying the images.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,191,422 in view of Suzushima et al. (US 2007/0135684, hereinafter “Suzushima”) as set forth above, and further in view of Cover et al. (US 2008/0139881).
	Although the Patent claims cover compressing the image data (claim 9), the Patent claims fail to mention that the video receiving system decompresses the transmitted image data.  Cover teaches, in a similar wireless imaging system, to both compress the image data before wireless transmission and then to decompress the image data after being received by the video receiving system (Cover: compression of image data before transmission, [0043] and decompression of image data after reception to reverse the compression process, [0068]).  It would have been obvious to one of ordinary skill in the art to have provided the video receiving system with the capability of decompressing the image data to reverse the compression process and return the image data to a version close to the original video signal (Cover: [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795